DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Mitsune et al. JP 2010-91349 (Mitsune) in view of Kazama et al. US 2009/0183898 (Kazama).
Regarding claim 1, Mitsune teaches (Fig. 6) a probe card device (see abstract – vertical probe card), comprising:
a first guide unit (first guide board 7 and 8) and a second guide unit (bottom guide board 6) that is spaced apart from the first guide unit (guide boards 8 and 6 are spaced apart); and
a plurality of directivity probes (probes 3 shown in Fig. 6 is one of a plurality as shown in Fig. 1) each being in an elongated shape defining a longitudinal direction (see Fig. 6 – elongated probe 3), wherein each of the directivity probes has a probe length along the longitudinal direction thereof (probes 3 inherently have a length), and passes through and is held by the first guide unit and the second guide unit (probe 3 passes through and is held by guide boards 7, 8 and 6), and wherein each of the directivity probes includes:
a conductive pin including (probe 3 is metal pin per translation, pg. 4, last full paragraph reciting precious metal);
a stroke segment arranged between the first guide unit and the second guide unit (portion of probe 3 between guide boards 8 and 6), wherein an outer surface of the stroke segment has two narrow side surfaces (see translation abstract – probes have rectangular cross section corresponding to two narrow side), a first broad side surface,
and a second broad side surface that is opposite to the first broad
side surface (see translation abstract – probes have rectangular cross section corresponding to two broad sides), wherein the first broad side surface of the stroke
segment has a transverse slot extending from one of the two narrow side surfaces to the other one of the two narrow side surfaces (probe 3 includes arm 22 which is thinner 
Mitsune does not teach the transverse slot has a maximum depth that is 1% - 10% of a maximum distance between the first broad side surface and the second broad side surface, a ring-shaped insulator surrounding a portion of the conductive pin having the transverse slot, wherein when the first guide unit and the second guide unit are staggered in an oblique direction by a displacement distance that 1s 12% -
19% of the probe length. 
Kazama teaches (Figs. 6 and 21) a ring-shaped insulator surrounding a portion of the conductive pin having the transverse slot (see Fig. 21 – insulating layers 105 forms ring-shaped insulator surrounding narrowed section 102 of probe pin), wherein when the first guide unit and the second guide unit are staggered in an oblique direction (see Fig. 6 – first plate 201 and second plate 202 are staggered in an oblique direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe pin taught by Mitsune to include 
Mitsune in view of Kazama does not explicitly the transverse slot has a maximum depth that is 1%-10% of a maximum distance between the first broad side surface and the second broad side surface and that the displacement distance is 12% -
19% of the probe length. 
	It has been held that were the general conditions of a claim are disclosed in the part art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot depth and the displacement distance taught by Mitsune in view of Kazama to be between 1%-10% and 12%-19%, respectively, in order to adjust the flexibility of the probe and achieve the desired curvature for stress relief of the probe as is known in the art.
Regarding claim 2, probe card device according to claim 1, wherein in each of the directivity probes, the transverse slot extends from one of the two narrow
side surfaces to the other one of the two narrow side surfaces along a
direction that is perpendicular to the longitudinal direction (see Fig. 6 – arm 22 is thinned in such a direction that the slot extends between narrow surfaces and is in perpendicular direction to the longitudinal length).
Regarding claim 3, Mitsune teaches (Fig. 6) the probe card device according to claim 1, with the first guide unit (first guide board 7, 8) and the second guide unit (second guide board 6).  
Mitsune does not teach the first and second guide units are staggered along the oblique direction, two of the inflection points respectively belonging to any two of the
directivity probes are each spaced apart from the first guide unit by a distance, and the distances defined by the two of the inflection points have a difference that is less than or equal to 1% of the probe length.
Kazama teaches (Figs. 6 and 21) a the first guide unit and the second guide unit are staggered in an oblique direction (see Fig. 6 – first plate 201 and second plate 202 are staggered in an oblique direction) the inflection points respectively belonging to any two of the directivity probes are each spaced apart from the first guide unit by a distance (see Fig. 6 –probes 1 have inflection points spaced apart by distance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe pin taught by Mitsune to include plate separated in oblique direction such that inflection points for probes are separated by distance from the guide unit as taught by Kazama in order relieve stress on probes when force is applied.
Mitsune in view of Kazama does not teach distances defined by the two of the inflection points have a difference that is less than or equal to 1% of the probe length.
It has been held that were the general conditions of a claim are disclosed in the part art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify distance defined by inflection point taught by Mitsune in view of Kazama to have a difference less than 1% of the probe length in order to ensure equal contacting force for all probes.   
Regarding claim 4, Mitsune teaches the probe card device according to claim 1, but does not teach wherein in each of the directivity probes, a part of the ring-shaped insulator disposed on the first broad side surface has a filled portion arranged in the transverse slot and two end portions that are respectively connected to two opposite sides of the filled portion and that protrude from the transverse slot.
Kazama teaches (Fig. 21) in each of the directivity probes, a part of the ring-shaped insulator disposed on the first broad side surface has a filled portion arranged in the transverse slot and two end portions that are respectively connected to two opposite sides of the filled portion and that protrude from the transverse slot (see Fig. 21 – insulating layers 105 in disposed on the broad side of the probe 101 and has a filled portion arranged in narrowed section 102.  Two end portions protrude from narrowed section 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe taught by Mitsune to have a ring-shaped insulator disposed on the board side and arranged in the transverse slot and two end portions that are respectively connected to two opposite sides of the filled portion and that protrude from the transverse slot as taught by Kazama in order to prevent shorting between probes per para [0110].

Regarding claim 5, Mitsune teaches (Fig. 6) the probe card device according to claim 1, wherein in each of the directivity probes, a length of the transverse slot along the longitudinal direction is at least 50% of a length of the stroke segment along the
longitudinal direction (see Fig. 6 – length of thinned arm 22 is majority of length and therefore at least 50% of length of probe between plates 6 and 8).
Regarding claim 6, Mitsune teaches (Fig. 6) the probe card device according to claim 1, wherein in each of the directivity probes, the conductive pin is in a straight shape (see Fig. 6 – probe 3 is straight), and the stroke segment does not have any protrusion formed on the first broad side surface, the second broad side surface, and the two narrow side surfaces (see Fig. 3 – section of probe 3 between boards 6, 8 does not include any additional protrusions). 
Regarding claim 8, Mitsune teaches (Fig. 6) a directivity probe of a probe card device being in an elongated shape (see abstract – vertical probe card with vertical probe 3), comprising:
a conductive pin (probe 3) including:
a stroke segment having an outer surface that includes two narrow
side surfaces, a first broad side surface, and a second broad side surface
that is opposite to the first broad side surface (see translation abstract – probes have rectangular cross section corresponding to two narrow sides and two broad sides), wherein the first broad side surface of the stroke segment has a transverse slot extending from one of the two narrow side surfaces to the other one of the two narrow
side surfaces (probe 3 includes arm 22 which is thinner section of the probe.  The formation of arm 22 corresponds to a transverse slot extending from one thinner side to the second thinner side), and the outer surface of the stroke segment does not have
any slot other than the transverse slot (see Fig. 6 – no other transverse slots), 
and two end segments (contact points 23, 24) respectively extending from two ends of the stroke segment (see Fig. 6 – contact points 23, 24 extend from middle portion of probe 3); 
wherein when the two end segments of the directivity probe are acted
upon by a force to bend the stroke segment (see Fig. 6B – when contact is made with contact points 23, 25, probe 3 bends), the first broad side surface has an inflection point located in the transverse slot thereof (see Fig. 6B – probe 3 bends in inflection point located in arm 22).
Mitsune does not teach the transverse slot has a maximum depth that is 1% - 10% of a maximum distance between the first broad side surface and the second broad side surface, a ring-shaped insulator surrounding a portion of the conductive pin having the transverse slot.. 
Kazama teaches (Figs. 6 and 21) a ring-shaped insulator surrounding a portion of the conductive pin having the transverse slot (see Fig. 21 – insulating layers 105 forms ring-shaped insulator surrounding narrowed section 102 of probe pin), wherein when the first guide unit and the second guide unit are staggered in an oblique direction (see Fig. 6 – first plate 201 and second plate 202 are staggered in an oblique direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe pin taught by Mitsune to include a ring-shaped insulator surrounding the transverse slot as taught by Kazama in order to prevent shorting between probes per para [0110].
Mitsune in view of Kazama does not explicitly the transverse slot has a maximum depth that is 1%-10% of a maximum distance between the first broad side surface.
It has been held that were the general conditions of a claim are disclosed in the part art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot depth taught by Mitsune in view of Kazama to be between 1%-10% in order to adjust the flexibility of the probe and achieve the desired curvature for stress relief of the probe as is known in the art.
Regarding claim 9, Mitsune teaches (Fig. 6) the directivity probe according to claim 8, wherein a length of the transverse slot along the longitudinal direction is at least 50% of a length of the stroke segment along the longitudinal direction (see Fig. 6 – length of thinned arm 22 is at least 50% of length of probe between plates 6 and 8).
Regarding claim 10, Mitsune teaches (Fig. 6) the directivity probe according to claim 9, wherein the conductive pin is in a straight shape (see Fig. 6 – straight probe 3), and the stroke segment does not have any protrusion formed on the first broad side surface, the second broad side surface, and the two narrow side surfaces (see Fig. 3 – section of probe 3 between boards 6, 8 does not include any additional protrusions).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of Mitsune et al. JP 2010-91349 (Mitsune) in view of Kazama et al. US 2009/0183898 (Kazama) and in further view of Chen et al. US 2020/0011898 (Chen).
Regarding claim 7, Mitsune teaches (Fig. 6) the probe card device according to claim 6, wherein the first guide unit includes a plurality of first guide boards (see Fig. 6 – guide boards 7 and 8), and wherein in each of the directivity probes, one of the two end segments is fixed by arranging the first guide boards (see Fig. 6 – contact end 23 is fixed by guide boards 7 and 8), and the other one of the two end segments is fixed by arranging the second guide boards (see Fig. 6 – contact end 24 fixed by board 6).
Mitsune does not teach the second guide unit includes a plurality of second guide boards, and the staggered arrangement of the first guide boards and the second guide boards.  
Kazama teaches (Fig. 6) teaches the staggered arrangement of the first and second guide boards (see Fig. 6 – first plate 201 and second plate 202 are staggered in an oblique direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second guide boards taught by Mitsune to have a staggered arrangement as taught by Kazama in order to bend the probes and probe stress relief.
Mitsune in view of Kazama does not explicitly teach the second guide unit includes a plurality of second guide boards.
Chen teaches the second guide unit includes a plurality of second guide boards (see Fig. 1) the second guide unit includes a plurality of second guide boards (see plurality of lower guide boards 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second guide board taught by Mitsune in view of Kazama to include a plurality of second boards as taught by Chen in order to securely mount the probe and prevent movement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868a